                                                                                                   FILED
                                                                                          2019 Mar-19 PM 04:47
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

MICHAEL STANLEY                            )
TOWNSEL,                                   )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )       Case No.: 4:17-CV-516-VEH
                                           )
KIM THOMAS, et al.,                        )
                                           )
       Defendants.                         )

              DEFENDANTS’ RESPONSE TO PLAINTIFFS’ REPLY

       In response to Plaintiffs’ Reply in Support of Joint Motion to Compel

Production of Certain Defendants’ Emails (the “Reply1”), DOC Defendants state as

follows:

       Defendants stand on their previous arguments presented in their initial

Response (the “Response”) to Plaintiffs’ Motion to Compel but felt it necessary to

address the following items included in the Reply.

       I.     Overly Broad Search Terms

       Defendants have steadfastly asserted that Plaintiffs’ search terms would yield

too many results. Contrary to Plaintiffs’ position, Defendants are not just now

making this assertion Id. at p. 2. As predicted, once Defendants received the results


1
 The Reply is Doc. 103 in the Miller case; Doc. 88 in the McGregor case; Doc. 89 in the Townsel
case, Doc. 48 in the Casey case; and Doc. 57 in the Zeller case.

                                               1
for the number of hits Plaintiffs requested, the results demonstrated too many

results.2

       Defendants’ assertions that Plaintiffs’ search terms were over broad was not

based on any “information advantage,” but simple common-sense. Defendants’

Response sets out in detail how the terms are overly broad. As an example, searching

emails of two former Wardens of St. Clair Correctional Institute (“St. Clair”), along

with two other higher-level employees for 27 different search terms ranging from

“Weapon!” to “News!” to “Assessment” from January 1, 2014 to the present is over

broad3. Not surprisingly, the results of this search group came up with 72,132 hits

(20,766; 6,326; and 14,620 for these three terms respectively). The searches were

not limited to the times the Wardens were located at St. Clair. Both Wardens went

on to work as wardens at other DOC facilities.

       These cases involve five separate inmate on inmate attacks which occurred in

the first quarter of 2015. An email sent to Warden Estes, in 2018 (while he is the

Warden of Limestone Correctional Facility) which includes the words “weapon,”

“news,” or “assessment” has nothing to do with these cases. It does not take any

“information advantage” to realize this.




2
 132,256 documents.
3
 As requested by Plaintiffs in I.2.A. of their Second and Third Proposed Search and Review
Protocol (Plaintiffs’ Initial Motion at Exh. A p. 3 and Exh. B p. 45).

                                            2
      Plaintiffs state “[e]ach of Plaintiffs’ search terms hews closely to allegations

included in Plaintiffs’ complaints.” (Reply at p. 5). Even though (as example)

Plaintiff Miller’s First Amended Complaint is 68 pages and contains 316 paragraphs,

Defendants disagree that all Plaintiffs’ search terms “hew[] closely” to Plaintiffs’’

allegations. Plaintiffs claim they provided “reasonable” time limits for their

searches. Defendants disagree with this as well. Plaintiffs provide no temporal

limitations to the emails with Plaintiffs and alleged attackers, Plaintiffs seek emails

from three years prior to the alleged attacks to over six months after the attacks for

other searches, and another set of searches is for emails from over a year prior to the

alleged attacks to the present date. This is not reasonable.

      Plaintiffs continue to taut that they have “already agreed to forgo discovery

into half of the 30 Defendants’ emails.” (Reply at p. 6)(emphasis in original).

Plaintiffs fail to note that many of these Defendants either did not have DOC email

addresses or never used them. Plaintiffs should be aware of this fact because

Defendants have repeatedly pointed this out every time Plaintiffs allege they have

made this “concession.” (See Exh. B to Plaintiffs’ Motion at p. 32 and Response).

      II.    Grouping

      Plaintiffs claim, “Defendants reveal for the first time that they have conducted

searches of an earlier version of Plaintiffs’ protocol, unhelpfully grouped to obscure

the number of hits for individual search terms.” (Reply at p. 1). Defendants



                                          3
conducted the searches of emails demanded by Plaintiffs in the Plaintiffs’ Second

Proposed Search and Review Protocol because Defendants never received Plaintiffs’

Third Proposed Search and Review Protocol prior to Plaintiffs attaching it to their

Motion to Compel. (Doc. 82-2; Exh. A).

      Prior to Plaintiffs filing their Motion to Compel, Defendants requested that

the state’s Office of Information Technology (“OIT”) run all the Plaintiffs’ requested

search terms. As set forth in the Response, Alabama’s OIT had control over all the

Defendants’ archived emails. Individual DOC employees could only search the

limited emails on their own computers and did not have the ability to access the

archived emails as Plaintiffs claim.

      The number of documents responsive to each group of search terms was based

on Plaintiffs’ grouping and was not “unhelpfully grouped to obscure the number of

hits for individual search terms” by Defendants. (Reply at p. 1). Plaintiffs provided

the grouping. Last week Defense counsel further ran over 100 searches and provided

the number of hits for each search word and/or combined searches (as set out in

Plaintiffs’ Third Proposed Search and Review Protocol) on all the documents in

Defense counsel’s possession. As addressed in the last telephonic hearing with the

Court, Defendants are still working with Plaintiffs to further refine the searches to

come to a mutual agreement.




                                          4
      III.   Caselaw

      The cases cited by Plaintiffs,4 are not controlling (both are at the district court

level- one is from North Dakota and the other is from Georgia) and only reaffirm the

Court’s discretion over electronic discovery. Defense counsel has operated nothing

like the “offending” parties in the cases cited by Plaintiffs. At times, Defense counsel

has not been able to respond as timely to Plaintiffs’ demands as Plaintiffs wish, but

operating through multiple state agencies is not a simple process.

      Contrary to Plaintiffs’ claims, Defendants have repeatedly attempted to limit

search terms to a reasonable amount of hits related to these cases. Defense counsel

has done everything in their power to reach an agreement with Plaintiffs’ counsel

regarding this issue. Defense counsel has 1) had phone conversations, emailed, and

exchanged letters with Plaintiffs; 2) emailed, talked on the phone, and met with OIT

personnel; 3) emailed and talked on the phone to internal DOC IT personnel; 4)

provided the search capabilities of OIT to Plaintiffs; 5) provided the search

capabilities of Defense counsel’s documents management system to Plaintiffs; 6)

provided Plaintiffs with the numbers of hits for search term groups; 7) provided the

number of hits for over 100 individual search terms; and 8) repeatedly requested

Plaintiffs’ assistance to limit the number of documents. Defendants have attempted



4
 Venturedyne, Ltd. v. Carbonyx, 2016 WL 6694946 (N.D. Ind. Nov. 15, 2016) and Kipperman v.
Onex Corp., 2008 WL 4372005 (N.D. Ga. Sept. 19, 2008).

                                            5
to comply with every one of Plaintiffs’ requests and questions. All the while,

Defendants have never waived any objection to Plaintiffs’ search terms, but instead

objected over and over to them.

      IV.    Culliver

      Plaintiffs also incorrectly state in their Reply, “Defendants are already under

an obligation to search for and record on a privilege log documents pertaining to this

matter, including email communications. Plaintiffs’ understanding is that

Defendants are already undertaking a comprehensive search for emails within

ADOC’s possession on this topic, separate from Plaintiffs’ proposal.” (Reply at pp.

16-17.) Plaintiffs’ claim suggests that DOC engage in an all-out search of any and

all emails from any and all sources related to Grantt Culliver. This was not argued

by Plaintiffs at prior telephone hearings. This is not covered in the Judge’s Order

regarding Grantt Culliver and is not what Defendants are undertaking.

      Defendants did search former commissioner, Billy Sharp’s, emails over the

first two weeks that he was Commissioner and have already provided this update to

the Plaintiffs, the Court, and written a detailed letter regarding this which Defendants

sent to the Plaintiffs. Plaintiffs’ statement is not consistent with Defendants’

understanding of the Court’s position regarding searching Culliver’s emails.




                                           6
      V.     Privilege Log

      For the first time in Plaintiffs’ Reply they state they have “no objection to

Defendants withholding (and not logging) any communications exclusively between

any Defendants and any of the Defendants’ counsel in this action …” (Reply at p 6).

This is contrary to the Plaintiffs’ position so far and that set out in their Third

Proposal (“Defendants shall provide Counsel for Plaintiffs with a privilege log for

any emails withheld on the basis of privilege.”). (Exh. A to Plaintiffs’ Motion at p.

5). This “concession” should make the privilege log much easier and hopefully speed

up the process of providing the responsive documents.

                                    Conclusion

      Plaintiffs’ have shown an inflexibility regarding their overly broad search

terms. Plaintiffs insisted on filing a Motion to Compel instead of attempting to

resolve the issues. Plaintiffs now ask the Court to allow them 132,256 DOC

documents from high ranking DOC officials, including the former Commissioner,

the current Commissioner and multiple wardens. Plaintiffs never attempted to reach

a compromise, but instead sought to ask the Court to Order the Defendants produce

over 100,000 documents to find any possible wrongdoing by any DOC employee.

Plaintiffs should not be rewarded by being able to go on a fishing expedition though

DOC’s emails. Defendants are continuing to work in good faith to reach an

agreement with Plaintiffs’ counsel regarding the production of Defendants’ emails.



                                         7
                                 Respectfully submitted,

                                 /s/ W. Allen Sheehan
                                 ROBERT F. NORTHCUTT (ASB-9358-T79R)
                                 W. ALLEN SHEEHAN (ASB-7274-L69S)
                                 C. RICHARD HILL (ASB-0773-L72C)
                                 Counsel for Defendants

CAPELL & HOWARD, P.C.
Post Office Box 2069
Montgomery, AL 36102-2069
Email: bob.northcutt@chlaw.com
       allen.sheehan@chlaw.com
       rick.hill@chlaw.com

                                 /s/ Bart G. Harmon
                                 Bart G. Harmon (ASB-4157-R61B)
                                 Counsel for Defendants

Alabama Department of Corrections
Legal Division
PO Box 301501
Montgomery, AL 36130-1501
Bart.Harmon@doc.alabama.gov




                                    8
                          CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of March 2019 I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send
notification of such filing to all counsel of record as follows:

Russell Rourke Ainsworth
Ruth Zemel Brown
Theresa Kleinhaus
Sarah Grady
Roshan Bala Keen
Rachel Brady
Megan C. Pierce
LOEVY & LOEVY
311 N. Aberdeen Third Floor
Chicago, IL 60607

Henry F. Sherrod, III
HENRY F. SHERROD, III, P.C.
119 South Court Street
P.O. Box 606
Florence, AL 35631-0606

                                       /s/ W. Allen Sheehan
                                       Of Counsel




                                          9
